Citation Nr: 0106595	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs death pension benefits, in the 
amount of $4,820.00.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
September 1944; he died in March 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 decision by the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefit sought on appeal.

The appellant is the veteran's surviving spouse.


FINDINGS OF FACT

1.  In a March 1990 VA letter, the appellant was notified 
that she was awarded death pension benefits, effective from 
October 1989; that letter informed the appellant that the 
rate of her pension award was based on countable income of 
$0; the letter also informed her that the rate of VA pension 
is directly related to her total "family" income, and that 
she must notify the RO immediately of any changes in her 
income.
 
2.  Attached to the March 1990 VA notification letter was a 
Death Pension Award Attachment, VA Form 21-8767, which sets 
forth factors affecting the right to payment.

3.  In October 1997, the RO sent the appellant a letter 
reminding her that her pension award was based on her income, 
and that she must tell the VA immediately if there is any 
change in her income or her family's income.  

4.  In June 1998, the RO learned that the appellant had been 
receiving Social Security benefits in the amount of $794.00 
per month, since September 1997.
 
5.  In August 1998, following a proposal to terminate the 
appellant's pension benefits, the RO informed the appellant 
that her benefits were terminated effective October 1997, as 
her countable income exceeded the maximum allowed pension 
rate.  

5.  The appellant knew or reasonably should have known that 
she should have promptly reported the Social Security income; 
however, she did not report it to the VA.
 
6.  Failure to recover the debt in this appeal would result 
in unfair gain to the appellant.

7.  Collection of the indebtedness at issue in this case 
would not subject the appellant to undue economic hardship.


CONCLUSION OF LAW

The criteria for entitlement to a waiver of the recovery of 
an overpayment of VA death pension benefits, in the amount of 
$4,820.00, have not been met.  38 U.S.C.A. §§ 5107, 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the denial of the appellant's claim 
for waiver of recovery of an overpayment of VA death pension 
benefits, in the amount of $4,820.00.  Essentially, the 
overpayment resulted because the appellant did not report her 
Social Security income.

Initially, the Board notes that the appellant does not 
dispute the validity of the debt at issue in this case, but 
merely requests a waiver of the debt.  In the absence of a 
challenge to the validity of the debt, or in the absence of 
prima facie evidence that the debt was improperly created, 
the validity of the debt need not be examined further.  See 
Shaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

The law provides that there shall be no recovery of payments 
or overpayments of any benefits under any of the laws 
administered by the Secretary of the VA, whenever it is 
determined that recovery of benefits would be against equity 
and good conscience, if application for relief is made within 
180 days of notification.  38 U.S.C.A. § 5302(a).  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  Id.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  Id.  In making this determination, consideration 
will be given to the following elements:  fault of the 
debtor; balancing of fault; undue hardship; defeat the 
purpose; unjust enrichment; changing position to one's 
detriment.  Id.  If there is any indication of fraud or 
misrepresentation, such as bad faith or lack of good faith, 
waiver of a debt is precluded.  38 C.F.R. § 1.965(b).  

In the present appeal, the Committee determined in a May 1999 
decision that the evidence in this case did not establish 
fraud, misrepresentation, or bad faith in the creation of the 
debt.  The Board is also satisfied that none of the 
circumstances in this case rise to a level of fraud, 
misrepresentation, or bad faith, such that there is a legal 
bar to the issue of waiver of recovery of the debt.  See 
38 U.S.C.A. § 5302(a); Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Thus, the sole question before the Board is whether 
collection of the indebtedness at issue in this appeal, in 
the amount of $4,820.00, would violate the principles of 
equity and good conscience.  See 38 U.S.C.A. § 5302(a); 
38 C.F.R. §§ 1.963(a), 1.965(a). 

In determining whether recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a), there are various elements to 
consider.  The first element pertains to the fault of the 
debtor and requires an analysis as to whether the actions of 
the debtor contributed to causing the debt.  38 C.F.R. 
§ 1.965(a)(3).  In this case, the record reveals that when 
the appellant was initially notified of her award of VA death 
pension benefits, by VA letter dated in March 1990, she was 
provided the following notice:  "This award action is based 
on countable annual income of $0."  The RO listed the 
sources of income considered, which included Social Security.  
The letter stated that:  "Your rate of VA pension is 
directly related to your/your family's income ... Adjustments 
to your payments must be made whenever your/your family's 
income changes."  The letter also indicated that she must 
report any changes in her income, and failure to promptly 
report such could result in an overpayment.  The March 1990 
letter directed the appellant to read an enclosed VA Form 21-
8767, which contained important information about the right 
to receive pension benefits.  

VA Form 21-8767 is entitled "Death Pension Award 
Attachment," and sets forth factors affecting the right to 
payment.  Included on that form is a paragraph entitled 
"PROMPT NOTICE," which instructs the appellant to notify 
the VA immediately "if there is any change in income or net 
worth for you or your dependents for whom you have been 
awarded benefits or any change in your marital or dependency 
status."  (emphasis in original).  The Board also notes that 
in October 1997, the RO sent the appellant a letter reminding 
her that her pension award was based on her income, and that 
she must tell the VA immediately if there is any change in 
her income or her family's income.  

Despite the foregoing information, the appellant failed to 
notify the VA that she had started receiving Social Security 
benefits in June 1998.  Rather, the RO learned of this fact 
in June 1998, through a computer matching program with the 
Social Security Administration.  The appellant continued to 
receive the full amount of her VA death pension benefits even 
after she began receiving Social Security income, even though 
she knew or reasonably should have known that she had a duty 
to report this income.  The Board finds that the appellant 
was properly advised on more than one occasion of the factors 
affecting the right to receive payment of VA pension 
benefits, as well as the duty to promptly inform the VA of 
any changes in income or net worth, and she should have known 
that she had a duty to promptly report the Social Security 
income.  The VA Form 21-8767 sent to the appellant also 
included a direction to report the total amount and source of 
all income and that VA would exclude any amount which did not 
count.  For the foregoing reasons, the Board finds that the 
appellant must be assigned fault in causing the debt in this 
case.  

The second element for consideration pertains to fault on the 
part of the VA.  38 C.F.R. § 1.965(a)(2).  As noted earlier, 
upon the initial award of death pension benefits, the VA 
provided the appellant with a detailed explanation of the 
factors affecting the right to receive VA death pension 
benefits.  The VA reiterated this explanation on at least one 
other occasion; however, the appellant failed to promptly 
report the Social Security income that she began earning in 
September 1997.  Under these circumstances, the Board finds 
that the VA was not at fault in causing this debt.

Other elements for consideration address whether repayment of 
the debt would nullify the objective for which the benefits 
were intended, see 38 C.F.R. § 1.965(a)(4), and whether 
failure to make restitution would result in unfair gain to 
the debtor, see 38 C.F.R. § 1.965(a)(5).  In this regard, the 
Board notes that the purpose of non-service connected death 
pension benefits is to provide financial assistance to 
surviving dependents of veterans.  In light of the purpose 
underlying awards of death pension benefits, the Board finds 
that repayment of the debt at issue in this case would not 
conflict with the objective underlying the benefits, as the 
appellant's basic necessities appear to have been provided 
for during the period in which the overpayment arose, and the 
appellant also had the benefit of the Social Security income 
during that period.  See 38 C.F.R. § 1.965(a)(4).  Thus, 
repayment of the debt would not nullify the purpose for which 
the pension benefits were intended, since the appellant was 
not deprived of basic necessities such as food and shelter.  
See 38 C.F.R. § 1.965(a)(4).  Further, the Board finds that 
if the appellant fails to repay this debt, it will result in 
an unfair gain to her.  See 38 C.F.R. § 1.965(a)(5).

As to the element of undue financial hardship, the 
regulations provide that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor of basic necessities.  38 C.F.R. § 1.963(a)(3).  As 
noted earlier, the effect on the appellant's financial 
situation is but one factor for consideration and is not 
dispositive of the issue in and of itself.  The record 
reflects that effective December 1, 1990, the appellant's 
monthly rate of VA death pension benefits was increased to 
$398.00.  In September 1997, the appellant began receiving 
Social Security in the monthly amount of $794.00.  In a 
February 1999 statement, the appellant listed expenses 
totaling approximately $517.00.  According to a Financial 
Status Report, dated in October 1999, the appellant reported 
total monthly expenses of $675.00, and monthly Social 
Security income of $805.00.  She also listed various 
installment debts she owed.  The Board has reviewed the 
appellant's reported monthly finances, in light of her 
monthly income, and finds that she has not demonstrated 
hardship.  The most recent information of record regarding 
the appellant's finances reveals that her monthly income 
exceeds her reported monthly expenses by approximately 
$230.00.  While the Board acknowledges that the appellant has 
various other debts, including credit card debt, which were 
not factored into her monthly expenses, the Board finds that 
a debt to the Government should be treated the same as these 
other debts.  While the appellant may not be able to repay 
the debt to the Government at once, perhaps some type of 
payment plan could be arranged.  Under these circumstances, 
the Board does not believe that recovery of the overpayment 
in the amount of $4,820.00 would result in undue financial 
hardship.  38 C.F.R. § 1.963(a)(3). 

In summary, a review of the elements pertaining to the 
principles of equity and good conscience, as set forth by 
38 C.F.R. § 1.965(a), convinces the Board that greater weight 
in this case should be accorded to the fault of the 
appellant, in that she did not report her Social Security 
income, despite adequate notice from the VA outlining her 
duty to report changes in income and net worth.  When all of 
the relevant elements as set forth above are considered, the 
Board is not persuaded that the Government should forego its 
right to collection of the indebtedness in the instant 
appeal, in the amount of $4,820.00.  Accordingly, the Board 
finds that waiver of recovery of the overpayment in the 
amount of $4,820.00 is not warranted.


ORDER

The claim for entitlement to a waiver of the recovery of an 
overpayment of VA death pension benefits, in the amount of 
$4,820.00, is denied.
 


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

